DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or make obvious all limitations for a self-tapping screw and particularly including a head portion and screw rod portion, a front end having a drill tail and a first thread segment formed on a front end above the  drill tail, a second thread segment having at least two turns of thread at a rear of the screw rod immediately below the head portion, a crest angle of any one of the threads of the second thread segment being 1.15 to 1.2 times a crest angle of any thread of the first thread segment, and a thread root diameter of the 10second thread segment increasing proportionally with the crest angle of the second thread segment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 9,784,297 discloses many similar thread features as the presently claimed screw.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677